Citation Nr: 0127278	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  00-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

A personal hearing was held before the undersigned Board 
Member, sitting at the RO in New Orleans, in September 2001.


REMAND

The veteran contends that he has bilateral hearing loss as a 
result of his active service, and that service connection 
should be awarded therefor.  He specifically points out that 
he currently has bilateral hearing loss that constitutes a 
disability under 38 C.F.R. § 3.385, and that this impairment 
began during service as reflected by his service medical 
records.

The veteran's hearing acuity was not apparently tested 
audiometrically at the time of his entrance medical 
examination, which was conducted in March 1960.  The report 
of an audiometric evaluation undertaken in April 1960, 
approximately one week following his entrance into service, 
shows hearing thresholds, for frequencies between 500 hertz 
and 4000 hertz, ranging between 5 decibels and 20 decibels in 
the right ear and between 5 decibels and 15 decibels in the 
left ear (as converted to current ISO standards).  The report 
of an audiometric examination conducted in April 1963 
indicates hearing thresholds at those frequencies ranging 
between 10 decibels and 25 decibels in the right ear, and 
between 10 decibels and 20 decibels in the left ear (as 
converted to current ISO standards).  The report of his 
separation medical examination, conducted in February 1964, 
shows hearing thresholds 

ranging between 10 decibels and 30 decibels in each ear (as 
converted to current ISO standards).  In addition, the report 
of a private audiometric examination conducted in June 1996 
indicates bilateral hearing impairment of such levels as to 
constitute bilateral hearing disability under 38 C.F.R. 
§ 3.385.  In February 2000, a private audiologist reported 
that the veteran's hearing impairment was consistent with 
noise-induced hearing loss.  It is noted that the veteran's 
military occupation was that of aircraft mechanic.

After a review of the record, the Board finds that additional 
development of the evidence would be helpful.  In particular, 
the Board is of the opinion that the report of a 
contemporaneous audiological evaluation, addressing the 
question of whether the veteran's current bilateral hearing 
loss is etiologically related to his service, would be 
helpful.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA have recently been 
promulgated by VA.  66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by 

VA to satisfy the development and notice obligations 
established in the VCAA, including obtaining records not in 
the custody of a Federal department or agency, obtaining 
records in the custody of a Federal department or agency, 
notification of all attempts to obtain such records, and when 
a medical examination or opinion should be provided.  The 
provisions of these regulations apply to any claim for 
benefits received by the VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of that the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA and the 
recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  This development is 
identified above, and set forth in detail below.  However, it 
is the RO's responsibility to ensure that all appropriate 
development, to include any development not discussed herein, 
is undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
audiological examination in order to 
ascertain whether his current bilateral 
hearing loss as likely as not began, or 
is otherwise related to, his active 
service.  All tests indicated should be 
conducted at this time, and all findings, 
and the reasons therefor, should be set 
forth on the examination report.  The 
claims folder, to include the veteran's 
service medical records, should be made 
available to the examiner for review.  

2.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620-32 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159, and 3.326(a)), 
are fully complied with and satisfied.

3. The RO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




